Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nave (2005/0160611).
The device as claimed is disclosed by Nave with a plurality of wire gauge tools 202, 204, 206 (figure 5), each wire gauge tool comprising: an elongated body portion having a length at least three times a width; a thickness of the elongated body portion being at least one- fourth said width (relative sizes shown in figure 5); and a gauge slot 212 on each end of the elongated body portion, the gauge slot defining a U-shape void in the elongated body portion, wherein a diameter of a curve portion of said U-shape void matches a measurement indicium provided on the elongated body portion adjacent the said U-shape void.
With respect to claim 3 Nave discloses the diameter of each curve portion is different from the other curve portions of the plurality of wire gauge tools (figure 5).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nave (2005/0160611) in view of Schafer (7,607,237).
The device as claimed is disclosed by Nave as stated in the rejection recited above for claims 1, 3, and 5, but lacks each wire gauge tool is a color different from other wire gauge tools of the plurality thereof and a case for retrievably housing the plurality of wire gauge tools.
With respect to claim 2 Schafer teaches using color coding at column 4 lines 16-26 to differentiate different size gauges.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different colors in different gauges in Nave as taught by Schafer to identify the different size gauges.
With respect to claim 4 Schafer teaches using a case 11 to store the gauges when not using the device.  Therefore, it would have been obvious to one of ordinary 
With respect to claim 6 Nave discloses a plurality of wire gauge tools 202, 204, 206 (figure 5), each wire gauge tool comprising: an elongated body portion having a length at least three times a width; a thickness of the elongated body portion being at least one- fourth said width (relative sizes shown in figure 5); a gauge slot 212 on each end of the elongated body portion, the gauge slot defining a U-shape void in the elongated body portion, wherein a diameter of a curve portion of said U-shape void matches a measurement indicium provided on the elongated body portion adjacent the said U-shape void, wherein the diameter of each curve portion is different from the other curve portions of the plurality of wire gauge tools, but lacks each wire gauge tool is a color different from other wire gauge tools of the plurality thereof.  Schafer teaches using color coding at column 4 lines 16-26 to differentiate different size gauges.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different colors in different gauges in Nave as taught by Schafer to identify the different size gauges.  Nave also lacks a case for retrievably housing the plurality of wire gauge tools.  With respect to claim 4 Schafer teaches using a case 11 to store the gauges when not using the device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the gauges of Nave in a case as taught by Schafer to protect the gauges when they are not in use.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855